Citation Nr: 1745414	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from February 1958 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied entitlement to specially adapted housing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for scar, left index finger which is assigned a noncompensable rating.

2.  The Veteran is not entitled to compensation for permanent and total service connected disability.


CONCLUSION OF LAW

The criteria for specially adapted housing are not met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2016, the Veteran filed an Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant Under Title 38 U.S.C.A. § 2101(a) or (b).  He indicated he was confined to a wheelchair and used oxygen via a breathing machine.  He requested a housing grant to provide a back-up power source to keep his oxygen machine running in the event of a power outage.  

Thereafter, he submitted an August 2016 statement from his doctor of 25 years who indicated the Veteran suffered from a variety of illnesses including coronary artery disease, chronic obstructive pulmonary disease, adult onset diabetes mellitus, severe diabetic neuropathy of the right foot, degenerative joint disease of the lumbar spine with chronic pain, obstructive sleep apnea, obesity, hypertension, chronic anemia, hyperlipidemia, and fatigue.  The doctor also related that the Veteran had a mass in the right lower lung zone and a left shoulder injury which the Veteran believed were due to military service.  It was noted the Veteran was confined to a motorized wheelchair.  

Initially, the Board notes that service connection for diabetes, a left shoulder injury and right lower lung tumor were denied in a March 2015 rating decision.  The Veteran did not appeal that decision and it is final.  If the Veteran wishes reconsideration of those claims, he should speak with his representative regarding filing a claim to reopen if he has new and material evidence to submit.

Regarding the requirements for specially adapted housing, a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability(ies) due to: (1) The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2016).  

The initial eligibility threshold for assistance in acquiring specially adapted housing is that the veteran be must be entitled to compensation for permanent and total service connected disability.  In the present case, the Veteran is not entitled to compensation under chapter 11 of title 38, United States Code, for a disability or disabilities rated as permanent and total.  He is noncompensably rated for a scar of the left index finger.  His other disabilities that are causing him to be wheelchair bound are not service connected.  Given this, the Board finds that the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

The Board sympathizes with the Veteran's difficulty circumstances, but is obligated to decide cases based on the law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).  As there is no doubt to be resolved, the claim must be denied.


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is denied.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


